IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


DINITIA HARRIS and, RODERICK                     )       No. 81179-7-I
HARRIS, each individually and on                 )
behalf of the ESTATE OF ALLEN                    )
HARRIS, and the beneficiaries of                 )       DIVISION ONE
the Estate,                                      )
                   Respondents,                  )
                                                 )
                         v.                      )
                                                 )
FEDERAL WAY PUBLIC SCHOOLS,                      )
a local government entity,                       )       PUBLISHED OPINION
                                                 )
                         Appellant.              )
                                                 )

       MANN, C.J. — Sixteen-year-old Allen Harris fatally suffered a sudden cardiac

arrest during a summer football conditioning workout at Federal Way High School

(FWHS). Allen’s parents Dinitia and Roderick Harris, individually and on behalf of the

estate (Estate), sued the Federal Way Public School District (District). 1 The Estate

alleged, in part, that the District owed an enhanced and solemn duty of reasonable care

to protect its students. The Estate asserted that the District breached that duty by,

among other things, failing to create a medical emergency response plan, failing to



       1   We refer to Allen by his first name to avoid confusion. We mean no disrespect.
No. 81179-7-I/2


properly train its coaches, failing to provide prompt and immediate medical attention,

and otherwise failing its obligations to protect student athletes in its charge from

foreseeable harms including those caused by sudden cardiac arrest.

       We granted discretionary review to consider the District’s appeal of the trial

court’s decision denying the District’s motion for summary judgment and dismissal of

the Estate’s claims. The District argues that: (1) the trial court erred in not dismissing

the Estate’s negligent-training and negligent-supervision claim when it is undisputed

that vicarious liability applies to the coaches’ conduct, (2) the trial court erred in failing to

apply the RCW 4.24.300(4) gross-negligence standard to the Estate’s vicarious liability

claim, and (3) the District’s coaches exercised at least slight care as a matter of law.

We disagree and hold that the District owed a duty to Allen arising out of the special

relationship between school and student. We also hold that RCW 4.24.300(4) applies

to individual employees and not the District. We affirm.

                                               FACTS

       On July 24, 2018, the FWHS football team held an optional official summer

football conditioning workout. 2 Coaches Carl Green, Jared Wren, and Elijah Miller

supervised the workout. Coach Green was in charge of the practice. During football

practices, FWHS normally has an athletic trainer present. During summer conditioning,

including the July 24 workout, FWHS does not have their athletic trainer present.

Approximately 25 players were in attendance. The temperature started in high 70s and

reached the low to mid-80s during the day. The players finished three wind sprints and


       2 Our de novo review of a decision on summary judgment construes the facts in a light most
favorable to the nonmoving party—in this case, the Estate. Ranger Ins. Co. v. Pierce County, 164 Wn.2d
545, 552, 192 P.3d 886 (2008).

                                               -2-
No. 81179-7-I/3


were returning to the goal line for the fourth set of sprints. They had been sprinting for

15 to 20 minutes. At approximately 2:39 p.m., and prior to starting the fourth set of

sprints, Allen collapsed and began having what appeared to be seizures. Allen had no

history of seizures and no head trauma when he collapsed.

       Coach Green took control of the situation, describing Allen as initially

unresponsive with “eyes back in his head and seizing.” Coach Miller called 911 at

2:39:38 p.m. Miller told the 911 dispatcher that Allen was unconscious and seizing.

Approximately 5 minutes into the 911 call, Coach Miller again told the dispatcher that

Allen was “still not conscious.” No one performed cardiopulmonary resuscitation (CPR)

and no one went to obtain the school’s automated external defibrillator (AED).

According to Coach Green, it would have taken 15 to 20 seconds to retrieve the nearest

AED located in the stadium office. Coach Miller testified that he did not know where the

AEDs were located at the time Allen collapsed. Coach Green believed Allen’s seizure

was heat related and asked another player to pour cold water on his head.

       The EMTs arrived at the field at 2:47:15 p.m. and were at Allen’s side at 2:48:30

p.m. The EMT report stated, “16 y/o male, cardiac arrest, witnessed collapse, no med

hx, PT at football practice, no complaints prior to collapse. PT found unconscious and

unresponsive, pulseless.” The EMTs began CPR at 2:49 p.m., and the first AED shock

was administered at 2:52 p.m. The estimated time from collapse to the first CPR was

10 minutes and the time from collapse to the first AED shock was 12 minutes and 22




                                          -3-
No. 81179-7-I/4


seconds. Allen was transported to St. Francis Hospital where he died approximately

two hours later. Sudden cardiac arrest was the only diagnosis to explain Allen’s death. 3

       On February 9, 2019, the Estate brought the underlying action for negligence

against the District. The Estate did not name the individual FWHS coaching staff. The

Estate alleged, in part, that the District owed an enhanced and solemn duty of

reasonable care to protect its students. The Estate asserted that the District breached

that duty by, among other things, failing to create a medical emergency response plan,

failing to properly train its coaches, failing to provide prompt and immediate medical

attention, and otherwise failing its obligations to protect student athletes in its charge

from foreseeable harms including those caused by sudden cardiac arrest.

       The District moved for summary judgment on two grounds. First, the District

moved to dismiss the Estate’s direct claims for negligent training and supervision of its

coaches. The District argued that negligent training and supervision were not viable

claims because vicarious liability applies. Second, the District moved to dismiss the

vicarious liability claim. Under RCW 4.24.300(4), the District argued, the coaches’

conduct must be judged under a gross negligence standard. The District asserted, as a

matter of law, that the coaches exercised at least slight care—they responded to what

they believed was a seizure.

       The Estate opposed summary judgment. The Estate provided testimony of

experts establishing its prima facie case of negligence against the District based on its

common law duty to Allen arising out of its special relationship.



       3 Sudden cardiac arrest, or SCA, is the “sudden onset of an abnormal and lethal heart rhythm,
causing the heart to stop beating and the individual to collapse.”

                                               -4-
No. 81179-7-I/5


        Dr. John Spengler, a professor in the Department of Health Promotion and

Community Health Sciences at Texas A&M University, testified:

                Based on my review of the evidence in this case and based on my
        knowledge, training, and experience, it is my opinion that the Federal Way
        Public School District failed to create and implement an effective
        Emergency Action Plan,[4] failed to train their coaches to identify and
        respond to [sudden cardiac arrest] and that these failures, among others,
        led to critical delays that ultimately cost Allen Harris his life. The coaches
        were not prepared to respond to medical emergencies, failed to identify
        that Allen was having a sudden cardiac arrest, and failed to respond
        appropriately. No one performed CPR and the nearby AED was not
        obtained and was not used.

        Patrick Jenkins, the former head athletic trainer for the University of Washington,

testified:

                It is my opinion that a properly trained coach or athletic trainer
        would have immediately identified the classic signs of [sudden cardiac
        arrest] and that appropriate steps would have been taken. These include
        CPR and obtaining the AED located in the stadium office. The AED was
        20-30 seconds away and could have been applied within a timely manner.
        Had this occurred, it is more likely than not that Allen Harris’ death would
        have been avoided.

        Dr. Jonathan Drezner, a professor of medicine with the University of Washington

and the team physician for the Seattle Seahawks and University of Washington

Huskies, opined:

        Federal Way High School and the Federal Way School District did not
        prepare their coaches or staff to properly and effectively recognize and
        manage [sudden cardiac arrest] in a student athlete.

        4 Dr. Spengler noted what such an emergency plan entailed:
        An EAP is an emergency action plan which is the single most important plan for sport
        safety. Given the prevalence and importance of Sudden Cardiac Arrest, this is a critical
        element of the plan. EAPs have been an important and well-known safety component of
        sport safety for decades. An EAP provides a plan or roadmap for what to do in an
        emergency. A medical EAP would address life threatening emergencies such as sudden
        cardiac arrest. State governing bodies such as OSPI, WASBO, and WIAA require
        communication and coordination of the EAP. It is also commonly understood by national
        associations and recommending bodies that communication and coordination of the EAP
        is of critical importance.

                                                -5-
No. 81179-7-I/6


               a. Some coaches were not trained according to district and/or
       WIAA [Washington Interscholastic Activities Association] policy.
               b. There was no scheduled practice drill, review or rehearsal of a
       medical emergency response for [sudden cardiac arrest].
               c. No administrator, school health professional, or certified athletic
       trainer ever reviewed or practiced the emergency action plan for [sudden
       cardiac arrest] with the football coaches.
               d. WIAA training clearly states to assume [sudden cardiac arrest] in
       a collapsed and unresponsive athlete with seizure-like activity.
                      i. The cause of Allen Harris’s collapse was misinterpreted as
               a seizure by the responding coaches.
                      ....
                      ii. This led to critical delays in CPR and defibrillation.
               e. The lack of training and emergency preparedness is below state
               and national standards of care and does not fulfill requirements
               within 2013 Washington State law (Substitute House Bill 1556;
               Guidelines for Medical Emergency Response and Automated
               External Defibrillator Program Implementation).

       He further testified that Allen would have survived but for the District’s

negligence: “[i]f his [sudden cardiac arrest] was properly recognized and promptly

treated after collapse it is more likely than not that Allen Harris would still be alive.”

       The trial court denied summary judgment. We granted discretionary review

under RAP 2.3(b)(1).

                                          ANALYSIS

       We review an order on summary judgment de novo. Meyers v. Ferndale Sch.

Dist., 197 Wn.2d 281, 287, 481 P.3d 1084 (2021). “Summary judgment is appropriate

where there is no genuine issue as to any material fact, so the moving party is entitled

to judgment as a matter of law. We view the facts and reasonable inferences in the light

most favorable to the nonmoving party.” Meyers, 197 Wn.2d at 287. See also CR 56.




                                            -6-
No. 81179-7-I/7


       A. Direct Negligence Claim Against the District

       The District argues first that the trial court erred in refusing to dismiss the

Estate’s direct negligence claim against the District because such claims are

unavailable where it is undisputed that vicarious liability applies. While the Estate’s

negligence claim includes elements of negligent training and supervision, the District

recasts the Estate’s claim as one for negligent training and supervision. And then,

relying primarily on Anderson v. Soap Lake Sch. Dist., 191 Wn.2d 343, 423 P.3d 197

(2018), and LaPlant v. Snohomish County, 162 Wn. App. 476, 271 P.3d 254 (2011), the

District contends that claims for negligent training and supervision, and claims for

vicarious liability, are mutually exclusive. Thus, according to the District, where, as

here, an employee is acting within the scope of employment, the Estate is limited to a

claim for vicarious liability and the Estate may not bring direct claims for negligence

against the District.

       The Estate contends that based on the special relationship between school

districts and students, including student athletes, the District owed a common law duty

of care to Allen to protect him from foreseeable risks of harm. We agree with the Estate

and hold that the District had a distinct, direct, and nondelegable, duty to protect Allen

from foreseeable harm.

       1. Duty to Protect

       Generally, there is no duty to prevent a third party from harming another unless

“a special relationship exists between the defendant and either the third party or the

foreseeable victim of the third party’s conduct.” Niece v. Elmview Grp. Home, 131

Wn.2d 39, 48, 929 P.2d 420 (1997). This is consistent with the Restatement:

                                           -7-
No. 81179-7-I/8


       When a principal has a special relationship with another person, the
       principal owes that person a duty of reasonable care with regard to risks
       arising out of the relationship, including the risk that agents of the principal
       will harm the person with whom the principal has such a special
       relationship.

RESTATEMENT (THIRD) OF AGENCY § 7.05(2) (AM. LAW INST. 2006).

       There is a special relationship between school districts and their students.

“Washington courts have long recognized that school districts have ‘an enhanced and

solemn duty’ of reasonable care to protect their students.” N.L. v. Bethel Sch. Dist., 186

Wn.2d 422, 430, 378 P.3d 162 (2016) (quoting Christensen v. Royal Sch. Dist. No. 160,

156 Wn.2d 62, 67, 124 P.3d 283 (2005)). “They must ‘protect the students in their

custody from foreseeable dangers.’” Anderson, 191 Wn.2d at 367-68 (quoting N.L., 186

Wn.2d at 431). “As long as the harm was ‘within the general field of danger which

should have been anticipated,’ it is foreseeable.” Anderson, 191 Wn.2d at 368. The

rational for imposing this duty on a school district is that the victim is placed under its

control and protection, resulting in the student’s loss to control themselves. N.L., 186

Wn.2d at 433-34.

       The special relationship between a school district and its students extends to

student athletes:

       A school district owes a duty to its students to employ ordinary care and to
       anticipate reasonably foreseeable dangers so as to take precautions for
       protecting the children in its custody from such dangers. This duty
       extends to students engaged in interscholastic sports. As a natural
       incident to the relationship of a student athlete and his or her coach, the
       student athlete is usually placed under the coach’s considerable degree of
       control. The student is thus subject to the risk that the school district or its
       agent will breach this duty of care.




                                           -8-
No. 81179-7-I/9


Wagenblast v. Odessa Sch. Dist. No. 105-157-166J, 110 Wn.2d 845, 856, 758 P.2d 968

(1988) (citing Carabba v. Anacortes Sch. Dist. No. 103, 72 Wn.2d 939, 955-57, 435

P.2d 936 (1967)).

       Thus, regardless of whether there are separate possible causes of action against

the coaches, or against the District under a theory of respondeat superior, there

remains a separate cause of action against the District based on its common law

special relationship. See, e.g., Swank v. Valley Christian School, 194 Wn. App. 67, 83-

85, 374 P.3d 245 (2016) (recognizing common law duty and potential statutory duty),

rev’d on other grounds, 188 Wn.2d 663, 672, 398 P.3d 1108 (2017).

       The District’s reliance on Anderson is misplaced. Anderson involved claims

against a school district for claims including negligent training and supervision, negligent

protection, and vicarious liability, after a student died in a car accident after leaving her

high school basketball coach’s house intoxicated. Anderson, 191 Wn.2d at 347, 353.

Addressing the negligent supervision claim, the court focused first on whether the coach

was acting within their scope of employment. This matters, the court explained,

because “an action based on negligent training and supervision ‘is applicable only when

the [employee] is acting outside the scope of his employment.’” Anderson, 191 Wn.2d

at 361 (alteration in original) (RESTATEMENT (SECOND) OF TORTS § 317 cmt. a (AM. LAW

INST. 1965)). Otherwise, where an employee is acting within the scope of employment,

the employer is “‘vicariously liable under the principles of the law of Agency’ instead.”

Anderson, 191 Wn.2d at 361. Because the coach in Anderson was acting outside of his

scope of employment, vicarious liability did not apply. Anderson, 191 Wn.2d at 363.

And further, because there was no evidence that the district in Anderson knew the

                                           -9-
No. 81179-7-I/10


coach would be serving alcohol to students off campus, the foreseeability element of a

claim for negligent supervision failed. 5

        Because the District here concedes that the coaches were acting within the

scope of employment, it contends that the Estate’s claims for negligent training and

supervision against the District collapse into claims for vicarious liability against the

District for the coaches’ conduct. The District relies on an overly narrow reading of

Anderson. While the District is correct that Anderson concluded that where an

employee acts within their scope of employment claims for negligent supervision and

training should be addressed under vicarious liability, the court did not preclude a

separate and distinct claim for negligence based on a special relationship. Indeed, after

rejecting the plaintiff’s claim for negligent supervision because there was no evidence

that the district knew the coach presented a danger to others, the court went on to

address the plaintiff’s distinct claim against the district for negligently failing to protect

from harm based on the special relationship between the district and student.

Anderson, 191 Wn.2d at 367-372. Consequently, under Anderson, plaintiffs may still

seek recovery against a school district where they can demonstrate the district was

negligent in protecting a student from foreseeable harm.

        The District’s reliance on LaPlant is similarly misplaced. In LaPlant, Snohomish

County employees acted negligently in the pursuit of a stolen car. LaPlant, 162 Wn.

App. at 477. Snohomish County admitted that its employees’ allegedly negligent

conduct occurred within the scope of employment. Therefore, the court dismissed


        5 The court focused on the claim for negligent supervision and did not address whether a claim
for negligent training might survive. Anderson, 191 Wn.2d at 364.


                                                -10-
No. 81179-7-I/11


LaPlant’s cause of action for negligent training and supervision because, under the facts

of the case, the claim was superfluous where vicarious liability exists. LaPlant, 162 Wn.

App. at 477. The court reasoned that both negligent training and supervision and the

vicarious liability claims rest upon a determination that the deputies were negligent—

and that this negligence was the proximate cause of LaPlant’s injuries. LaPlant, 162

Wn. App. at 481.

       LaPlant is readily distinguishable because there was no allegation of a special

relationship between the plaintiff and the county. Thus, the LaPlant court did not

consider whether their might be a distinct claim against the county for negligent

protection. Consequently, LaPlant is inapposite here.

       Niece is informative. In Niece, a resident brought an action against her group

home after a staff member assaulted her. 131 Wn.2d at 42. The court first concluded

that there was a special relationship between a group home for the developmentally

disabled and its vulnerable residents. And, as a result, the group home had a duty to

protect its residents from all foreseeable harms. Niece, 131 Wn.2d at 43-47.

       The court went on to distinguish other theories of liability. Consistent with

Anderson, the court confirmed the distinction between vicarious liability and negligent

hiring, supervision, and retention.

       Vicarious liability, otherwise known as the doctrine of respondeat superior,
       imposes liability on an employer for the torts of an employee who is acting
       on the employer's behalf. Where the employee steps aside from the
       employer’s purposes in order to pursue a personal objective of the
       employee, the employer is not vicariously liable. Whether or not the
       employer has any particular relationship to the victim of the employee’s
       negligence or intentional wrongdoing, the scope of employment limits the
       employer’s vicarious liability.


                                          -11-
No. 81179-7-I/12


Niece, 131 Wn.2d at 48.

        But then, importantly, the court continued: “[h]owever, the scope of employment

is not a limit on an employer's liability for a breach of its own duty of care.” Niece, 131

Wn.2d at 48. The court explained, that causes of action for negligent hiring, retention,

and supervision are “based on the theory that ‘such negligence on the part of the

employer is a wrong to [the injured party], entirely independent of the liability of the

employer under the doctrine of respondeat superior.’” Niece, 131 Wn.2d at 48 (quoting

Scott v. Blanchet High Sch., 50 Wn. App. 37, 43, 747 P.2d 1124 (1987)). And further,

that “the theory of liability for negligent supervision is based on the special relationship

between the employer and employee, not the relationship between group home and

resident.” Niece, 131 Wn.2d at 49.

        Consistent with Niece, the special relationship between the District and student

athletes like Allen created a duty of reasonable care, owed by the District to its student

athletes, to protect them from all foreseeable harms. This theory of liability is distinct

from separate theories of liability based on negligent supervision and training, and

vicarious liability.

        In its complaint, the Estate brought an action for negligence alleging, in part, that

the District owed an enhanced and solemn duty of reasonable care to protect its

students. The Estate asserted that the District breached that duty by, among other

things, failing to create a medical emergency response plan, failing to properly train its

coaches, failing to provide prompt and immediate medical attention, and otherwise

failing its obligations to protect student athletes in its charge from foreseeable harms

including those caused by sudden cardiac arrest. In response to the District’s motion

                                           -12-
No. 81179-7-I/13


for summary judgment, the Estate responded with expert declarations supporting its

claim that the District failed to protect Allen from the reasonably foreseeable harm of a

sudden cardiac arrest, failed to properly implement its emergency action plan, failed to

comply with District policies, and failed to ensure that coaches complied with WIAA

training requirements. The trial court did not err in denying the District’s motion for

summary judgment.

       B. RCW 4.24.300(4)

       The District argues that the gross negligence standard of care afforded to school

district employees under RCW 4.24.300(4) should extend to the District and not just its

employees. We disagree.

       At the outset, the District’s argument concerning RCW 4.24.300 is premised on

its theory that the District is only vicariously liable for the coaches’ conduct. We agree

that vicarious liability is derivative liability. Johns v. Hake, 15 Wn.2d 651, 655, 131 P.2d

933 (1942). Before an employer may be held vicariously liable, a plaintiff must establish

tortious conduct on behalf of the employee. Robel v. Roundup Corp., 148 Wn.2d 35,

52-53, 59 P.3d 611 (2002). However, because we hold that the District has a special

relationship to Allen, one that creates a duty to protect Allen from all reasonably

foreseeable harms, we need not address whether the lower gross negligence standard

of care the statute affords employees is imputed to the District. Instead, the only

question before us is whether reduced standard of care in RCW 4.24.300 applies to

direct claims against the District. It does not.

       Determining the meaning of a statute is a question of law subject to de novo

review. Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 9-10, 43 P.3d 4

                                           -13-
No. 81179-7-I/14


(2002). “The court’s fundamental objective is to ascertain and carry out the

Legislature’s intent, and if the statute’s meaning is plain on its face, then the court must

give effect to that plain meaning as an expression of legislative intent.” Campbell &

Gwinn, 146 Wn.2d at 9-10. The plain meaning is derived from what the legislature said

in the statute, and related statutes that disclose legislative intent about the provision in

question. Only if, after that, the statute remains ambiguous, is it appropriate to resort to

other aids, including legislative history. Campbell & Gwinn, 146 Wn.2d at 11-12.

       Further, “our state is governed by the common law to the extent the common law

is not inconsistent with constitutional, federal, or state law.” RCW 4.04.010. Potter v.

Washington State Patrol, 165 Wn.2d 67, 76-77, 196 P.3d 691 (2008). While the

legislature can supersede, abrogate, or modify, the common law, “we are hesitant to

recognize an abrogation or derogation from the common law absent clear evidence of

the legislature’s intent to deviate from the common law.” Potter, 165 Wn.2d at 76-77.

“A statute in derogation of the common law ‘must be strictly construed and no intent to

change that law will be found, unless it appears with clarity.’” Potter, 165 Wn.2d at 77

(quoting McNeal v. Allen, 95 Wn.2d 265, 269, 621 P.2d 1285 (1980)).

       Turning first to the plain language of the statute, RCW 4.24.300(4) provides:

       Any school district employee not licensed under chapter 18.79 RCW who
       renders emergency care at the scene of an emergency during an officially
       designated school activity or who participates in transporting therefrom an
       injured person or persons for emergency medical treatment shall not be
       liable for civil damages resulting from any act or omission in the rendering
       of such emergency care or in transporting such persons, other than acts
       or omissions constituting gross negligence or willful or wanton misconduct.

       On its face, the plain language of the statute grants “any school district

employee” rendering emergency care immunity from liability unless the acts or

                                           -14-
No. 81179-7-I/15


omissions rise to “gross negligence” or are willful or wanton misconduct. Because this

is a derogation of the common law standard of “reasonable care” that a school district

owes its students, the statute must be strictly construed. N.L., 186 Wn.2d at 430

(school districts have an enhanced and solemn duty of reasonable care to protect their

students). The plain language of RCW 4.24.300(4) applies only to school district

“employees,” not the school districts themselves. 6

        Consistent with the common law, the District’s standard of care for its duty to

protect students is one of ordinary care. Because there exists a genuine dispute of

material fact as to whether the District breached its duty of ordinary care, the trial court

did not error in denying the District’s motion for summary judgment.

        Affirmed.




WE CONCUR:




         6 In other limited liability statutes the legislature has spelled out that immunity applies to both

employers and employees. See, e.g., RCW 18.71.210(1)(g) (limiting liability to EMTs and government
employers of EMTs for rendering medical services unless grossly negligent); RCW 4.24.550(8) (release
of information on sex offenders); RCW 4.24.780 (providing firefighting services outside of jurisdiction or
emergency care at the scene of an emergency).

                                                   -15-